Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed on 11/30/2020 has been entered and considered by the examiner.

Drawings
The drawings filed on 12/06/2019, has been accepted for examination.  

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 7, 8, 10, 12, 18, 19, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al.  (5,172,421 A; Applicant cited reference).






Regarding to Claim 1, Nakamura teaches a method for automatic defect classification, the method comprises: 
acquiring, by a first camera (first image taken by a first camera; col. 5 lines 17-, 32), at least one first image of at least one area of an object (in the first step at block 48, a backlit camera image of the fiber flaw area (area of an object) is obtained; Fig. 4a, col. 5 lines 36-40); 
processing the at least one first image to detect a group of suspected defects within the at least one area (obtaining a camera image of the flaw area; flaw can be external debris, a splice, a neck, a nick a bulge, internal debris, bubbles, or uncured buffer (group of suspected defects); (col. 2 lines 7-13, lines 37-46)); 
performing a first classification process for initially classifying the group of suspected defects (an initial classification (first classification) of the flaw is then made depending upon whether the computed differential is large or small; the flaw can generally be categorized as external debris, a splice, a neck, a nick a bulge, internal debris, bubbles, or uncured buffer (group of suspected defects); col. 6 lines 5-13); 
(if the computed boundary differential is large, the flaw can be categorized as external debris, a splice, a neck, a nick or a bulge (first subgroup of the suspected defects), block 66 in Fig. 4b; further analysis (additional information) of the flaw when the differential between the actual and nominal fiber boundaries has been determined to be large, the flaw further to be characterized as an intrusion or a protrusion, block 70 in Fig. 4b; additional cameras (second camera) could also be used at various angles to the first camera, with corresponding additional light sources provided; col. 5 lines 25-30, col. 6 lines 8-11, lines 31-40); 
when determining that the first subgroup of the suspected defects requires additional information from the second camera then: 
acquiring second images, by the second camera (a second camera to capture a second image as the fiber is illuminated obliquely from the side with laser light; col. 5 lines 22-30), of the first subgroup of the suspected defects (an intrusion will indicate a splice, nick or neck (first subgroup of the suspected defects); to determine whether an intrusion is the result of a splice, the fiber is illuminated with the laser beam and the image is analyzed by the computer; col. 6 lines 36-40, 43-46); and 
performing a second classification process for classifying the first subgroup of suspected defects (determination is made (second classification) that the flaw is a splice (first subgroup of the suspected defects); block 80 in Fig. 4b, col. 7 line 16).
(obtaining a camera image of the flaw area; second set of light sources and camera could be provided at a 90° rotation about the fiber axis to the first set (first camera); col. 2 lines 9-14, col. 5 lines 27-30) and second camera (laser beam is directed onto the flaw at an angle within the approximate range of 15°-45° to the fiber axis, while its reflectance is observed from a camera angle greater than 60° to the fiber axis; different kinds of debris can be distinguished from each other by the brightness of reflection during laser analysis; col. 2, lines 38-41).
As to Claim 8, Nakamura further discloses the method according to claim 1 wherein the determining is responsive to a criticality of the suspected defects (from this second boundary check it can be determined whether the splice has a bulge, a neck, a differential in the diameters of the fiber sections that are joined by the splice, or a misalignment between the sections joined by the splice; if any of these conditions exist, a decision can be made as to whether the severity of the flaw calls for the splice to be replaced; block 84 Fig. 4b, col. 7 lines 23-32).
As to Claim 10, Nakamura also discloses the method according to claim 1 wherein the determining is executed without human intervention (flaws may be automatically classified with the invention; col. 4 lines 23-27).
As to Claim 12, Nakamura further discloses a non-transitory computer program product that stores instructions that once executed by a computerized system cause the computerized system to execute the steps of (computer is preferably programmed to perform Laplacian filtering; computer can be programmed to distinguish between additional types of flaws; col. 6 lines 50-51, col. 9 lines 40-42): 
acquiring, by a first camera (first image taken by a first camera; col. 5 lines 19, 26), at least one first image of at least one area of an object (in the first step at block 48, a backlit camera image of the fiber flaw area (area of an object) is obtained; Fig. 4a, col. 5 lines 36-40); 
processing the at least one first image to detect a group of suspected defects within the at least one area (obtaining a camera image of the flaw area; flaw can be external debris, a splice, a neck, a nick a bulge, internal debris, bubbles, or uncured buffer (group of suspected defects); col. 2 lines 7-13, lines 37-46); 
performing a first classification process for initially classifying the group of suspected defects (an initial classification (first classification) of the flaw is then made depending upon whether the computed differential is large or small; the flaw can generally be categorized as external debris, a splice, a neck, a nick a bulge, internal debris, bubbles, or uncured buffer (group of suspected defects); col. 6 lines 5-13); 
determining whether a first subgroup of the suspected defects requires additional information from a second camera for a completion of a classification (if the computed boundary differential is large, the flaw can be categorized as external debris, a splice, a neck, a nick or a bulge (first subgroup of the suspected defects), block 66 in Fig. 4b; further analysis (additional information) of the flaw when the differential between the actual and nominal fiber boundaries has been determined to be large, the flaw further to be characterized as an intrusion or a protrusion, block 70 in Fig. 4b; additional cameras (second camera) could also be used at various angles to the first camera, with corresponding additional light sources provided; col. 5 lines 25-30, col. 6 lines 8-11, lines 31-40); 
when determining that the first subgroup of the suspected defects requires additional information from the second camera then: acquiring second images, by the second camera (a second camera to capture a second image as the fiber is illuminated obliquely from the side with laser light; col. 5 lines 22-30), of the first subgroup of the suspected defects (an intrusion will indicate a splice, nick or neck (first subgroup of the suspected defects); to determine whether an intrusion is the result of a splice, the fiber is illuminated with the laser beam and the image is analyzed by the computer; col. 6 lines 36-40, 43-46); and 
performing a second classification process for classifying the first subgroup of suspected defects (determination is made (second classification) that the flaw is a splice (first subgroup of the suspected defects); block 80 in Fig. 4b, col. 7 line 16).

As to Claim 18, Nakamura also discloses the non-transitory computer readable medium according to claim 12 wherein the determining is responsive to a difference between image acquisition parameters of the first camera (obtaining a camera image of the flaw area; second set of light sources and camera could be provided at a 90° rotation about the fiber axis to the first set (first camera); col. 2 lines 9-14, col. 5 lines 27-30) and second camera (laser beam is directed onto the flaw at an angle within the approximate range of 15°-45° to the fiber axis, while its reflectance is observed from a camera angle greater than 60° to the fiber axis; different kinds of debris can be distinguished from each other by the brightness of reflection during laser analysis; col. 2, lines 38-41).

As to Claim 19, Nakamura further discloses the non-transitory computer readable medium according to claim 12 wherein the determining is responsive to a criticality of the suspected defects (from this second boundary check it can be determined whether the splice has a bulge, a neck, a differential in the diameters of the fiber sections that are joined by the splice, or a misalignment between the sections joined by the splice; if any of these conditions exist, a decision can be made as to whether the severity of the flaw calls for the splice to be replaced; block 84 Fig. 4b, col. 7 lines 23-32).
As to Claim 21, Nakamura also discloses the non-transitory computer readable medium according to claim 12 wherein the determining is executed without human intervention (flaws may be automatically classified with the invention; col. 4 lines 23-27).

As to Claim 23, Nakamura discloses a system for automatic defect classification, the system comprises: 
a first camera that is constructed (first image taken by a first camera; col. 5 lines 19, 26) and arranged to acquire at least one first image of at least one area of an object (in the first step at block 48, a backlit camera image of the fiber flaw area (area of an object) is obtained; Fig. 4a, col. 5 lines 36-40); 
(additional cameras (second camera) could also be used at various angles to the first camera, with corresponding additional light sources provided; col. 5 lines 25-30, col. 6 lines 8-11, lines 31-40; 
at least one processor that is constructed (computer is preferably programmed to perform Laplacian filtering; computer can be programmed to distinguish between additional types of flaws; col. 6 lines 50-51, col. 9 lines 40-42) and arranged to (i) process the at least one first image to detect a group of suspected defects within the at least one area (obtaining a camera image of the flaw area; flaw can be external debris, a splice, a neck, a nick a bulge, internal debris, bubbles, or uncured buffer (group of suspected defects); col. 2 lines 7-13, lines 37-46); (ii) perform a first classification process for initially classifying the group of suspected defects (an initial classification (first classification) of the flaw is then made depending upon whether the computed differential is large or small; the flaw can generally be categorized as external debris, a splice, a neck, a nick a bulge, internal debris, bubbles, or uncured buffer (group of suspected defects); col. 6 lines 5-13); and (iii) determine whether a first subgroup of the suspected defects requires additional information from a second camera for a completion of a classification (if the computed boundary differential is large, the flaw can be categorized as external debris, a splice, a neck, a nick or a bulge (first subgroup of the suspected defects), block 66 in Fig. 4b; further analysis (additional information) of the flaw when the differential between the actual and nominal fiber boundaries has been determined to be large, the flaw further to be characterized as an intrusion or a protrusion, block 70 in Fig. 4b; additional cameras (second camera) could also be used at various angles to the first camera, with corresponding additional light sources provided; col. 5 lines 25-30, col. 6 lines 8-11, lines 31-40); 
when determining that the first subgroup of the suspected defects requires additional information from the second camera then: the second is constructed and arranged to acquire second images, by the second camera (a second camera to capture a second image as the fiber is illuminated obliquely from the side with laser light; col. 5 lines 22-30), of the first subgroup of the suspected defects (an intrusion will indicate a splice, nick or neck (first subgroup of the suspected defects); to determine whether an intrusion is the result of a splice, the fiber is illuminated with the laser beam and the image is analyzed by the computer; col. 6 lines 36-40, 43-46); and the at least one processor is constructed and arranged to perform a second classification process for classifying the first subgroup of suspected defects (determination is made (second classification) that the flaw is a splice (first subgroup of the suspected defects); block 80 in Fig. 4b, col. 7 line 16).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al.  (5,172,421 A; Applicant cited reference) in view of Peleg et al. (2011/0164806 A1; Applicant cited reference).

As to Claim 2, Nakamura teaches of the method according to claim 1 comprises acquiring second images, by the second camera (a second camera to capture a second image as the fiber is illuminated obliquely from the side with laser light; col. 5 lines 22-30), of the first subgroup of the suspected defects (an intrusion will indicate a splice, nick or neck (first subgroup of the suspected defects); to determine whether an intrusion is the result of a splice, the fiber is illuminated with the laser beam and the image is analyzed by the computer; col. 6 lines 36-40, 43-46).
Nakamura fails to teach comprising acquiring the second images without acquiring images of suspected defects that do not belong to the first subgroup of suspected defects. 
Peleg from the same field of endeavor teaches of acquiring the second images without acquiring images of suspected defects that do not belong to the first subgroup of suspected defects (image 80(2), acquired during a second iteration, includes image sections (second images) that includes bright field information of a second group of spaced apart object sub areas that differs from the first group of spaced apart object sub areas (images of first subgroup of suspected defects); ignoring image information (by cropping) obtained from object sub-areas that do not belong to the current group of spaced apart object sub-areas; contrast between a non-specular points, that may be classified as defects in the object, to the specular image sub area is improved; paragraph [0068], [0076], [0114]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention and/or at the time of the invention, to modify the method of Nakamura to include acquiring the second images without acquiring images of suspected defects that do not belong to the first subgroup of suspected defects, as taught by Peleg to focus on classifying first subgroup of defects in images in order to enhance accuracy, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
As to Claim 13, Nakamura teaches of the non-transitory computer readable medium according to claim 12. 
Nakamura further teaches the medium that stores instructions (computer can be programmed to distinguish between additional types of flaws; col. 9 lines 40-42). 
Nakamura fails to teach instructions for acquiring the second images without acquiring images of suspected defects that do not belong to the first subgroup of suspected defects. 
Peleg teaches acquiring the second images without acquiring images of suspected defects that do not belong to the first subgroup of suspected defects (image 80(2), acquired during a second iteration, includes image sections (second images) that includes bright field information of a second group of spaced apart object sub areas that differs from the first group of spaced apart object sub areas (images of first subgroup of suspected defects); ignoring image information (by cropping) obtained from object sub-areas that do not belong to the current group of spaced apart object sub-areas; contrast between a non-specular points, that may be classified as defects in the object, to the specular image sub area is improved; paragraph [0068], [0076], [0114]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention and/or at the time of the invention, to modify the method of Nakamura to include acquiring the second images without acquiring images of suspected defects that do not belong to the first subgroup of suspected defects, as taught by Peleg to focus on classifying first subgroup of defects in images in order to enhance accuracy, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al.  (5,172,421 A; Applicant cited reference) in view of in view of Zizka et al. (WO 2014/117870 A1; Applicant cited reference).

As to Claim 3, Nakamura teaches of the method according to claim 1 comprises acquiring, by a first camera (first image taken by a first camera; col. 5 lines 17-, 32), at least one first image of at least one area of an object (in the first step at block 48, a backlit camera image of the fiber flaw area (area of an object) is obtained; Fig. 4a, col. 5 lines 36-40).

Zizka from the same field of endeavor teaches of wherein a throughput of the first camera exceeds a throughput of the second camera (a first camera with a fast capture rate for tire position and dimensions is used in a first step to determine the position of the tire; second camera can be slower for identification and subsequent recognition of the desired surface structure; page 7 lines 14-18, 21-25). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention and/or at the time of the invention to modify the method of Nakamura to include wherein a throughput of the first camera exceeds a throughput of the second camera, as taught by Zizka to enable the fast dimension recognition and subsequent surface structure recognition, for defect identification, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
As to Claim 14, Nakamura teaches the non-transitory computer readable medium according to claim 12  comprises acquiring, by a first camera (first image taken by a first camera; col. 5 lines 17-32), at least one first image of at least one area of an object (in the first step at block 48, a backlit camera image of the fiber flaw area (area of an object) is obtained; Fig. 4a, col. 5 lines 36-40).
Nakamura fails to teach wherein a throughput of the first camera exceeds a throughput of the second camera. 
(a first camera with a fast capture rate for tire position and dimensions is used in a first step to determine the position of the tire; second camera can be slower for identification and subsequent recognition of the desired surface structure; page 7 lines 14-18, 21-25). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention and/or at the time of the invention to modify the method of Nakamura to include wherein a throughput of the first camera exceeds a throughput of the second camera, as taught by Zizka to enable the fast dimension recognition and subsequent surface structure recognition, for defect identification, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al.  (5,172,421 A; Applicant cited reference) in view of Chen et al. (2017/0099435 A1; Applicant cited reference).

As to Claim 4, Nakamura teaches the method according to claim 1 comprises acquiring, by a first camera (first image taken by a first camera; col. 5 lines 17-, 32), at least one first image of at least one area of an object (in the first step at block 48, a backlit camera image of the fiber flaw area (area of an object) is obtained; Fig. 4a, col. 5 lines 36-40).
Nakamura fails to teach wherein a resolution of the first camera is coarser than resolution of the second camera. 
Chen from the same field of endeavor teaches of wherein a resolution of the first camera is coarser than resolution of the second camera (first image is captured by the first camera with large single pixel size, whereby color noise can be reduced and image quality can be improved; the second image is captured by the second camera with high resolution, thus luminance noise can be reduced; paragraph [0026]).
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention and/or at the time of the invention to modify the method of Nakamura to include wherein a resolution of the first camera is coarser than resolution of the second camera, as taught by Chen since the color noise and the luminance noise of an image can be reduced by using two kinds of cameras for more accurate defect detection.
As to Claim 15, Nakamura teaches the non-transitory computer readable medium according to claim 12 comprises acquiring, by a first camera (first image taken by a first camera; col. 5 lines 17-, 32), at least one first image of at least one area of an object (in the first step at block 48, a backlit camera image of the fiber flaw area (area of an object) is obtained; Fig. 4a, col. 5 lines 36-40).
Nakamura fails to teach wherein a resolution of the first camera is coarser than resolution of the second camera. 
(first image is captured by the first camera with large single pixel size, whereby color noise can be reduced and image quality can be improved; the second image is captured by the second camera with high resolution, thus luminance noise can be reduced; paragraph [0026]). 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to modify the method of Nakamura to include wherein a resolution of the first camera is coarser than resolution of the second camera, as taught by Chen since the color noise and the luminance noise of an image can be reduced by using two kinds of cameras for more accurate defect detection.

Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al.  (5,172,421 A; Applicant cited reference) in view of Hicks (2017/0094141 A1; Applicant cited reference).

As to Claim 5, Nakamura teaches the method according to claim 1 comprises acquiring, by a first camera (first image taken by a first camera; col. 5 lines 17-, 32), at least one first image of at least one area of an object (in the first step at block 48, a backlit camera image of the fiber flaw area (area of an object) is obtained; Fig. 4a, col. 5 lines 36-40); and acquiring second images, by the second camera (a second camera to capture a second image as the fiber is illuminated obliquely from the side with laser light; col. 5 lines 22-30), of the first subgroup of the suspected defects (an intrusion will indicate a splice, nick or neck (first subgroup of the suspected defects); to determine whether an intrusion is the result of a splice, the fiber is illuminated with the laser beam and the image is analyzed by the computer; col. 6 lines 36-40, 43-46).
Nakamura fails to teach wherein the first camera is a black and white camera and the second camera is selected out of an IR camera, a near IR camera and a three dimension profiler. 
Hicks teaches wherein the first camera is a black and white camera (first camera has a monochrome sensor 114; paragraph [0021]) and the second camera is selected out of an IR camera, a near IR camera and a three dimension profiler (second camera 104 passes selected NIR band, camera sensor 124 that is conjured to sense NIR; paragraph [0022], [0023]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention and/or at the time of the invention, to modify the method of Nakamura to include wherein the first camera is a black and white camera and the second camera is selected out of an IR camera, a near IR camera and a three dimension profiler, as taught by Hicks, since monochrome sensor delivers luminance information with very high detail for monochrome defects, while NIR is used for defects in the NIR range, for a more accurate defect detection.
As to Claim 16, Nakamura teaches the non-transitory computer readable medium according to claim 12. Nakamura fails to teach wherein the first camera is a black and white camera and the second camera is selected out of an IR camera, a near IR camera and a three dimension profiler. 
(first camera has a monochrome sensor 114; paragraph [0021]) and the second camera is selected out of an IR camera, a near IR camera and a three dimension profiler (second camera 104 passes selected NIR band, camera sensor 124 that is configured to sense NIR; paragraph [0022], [0023]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention and/or at the time of the invention, to modify the method of Nakamura to include wherein the first camera is a black and white camera and the second camera is selected out of an IR camera, a near IR camera and a three dimension profiler, as taught by Hicks, since monochrome sensor delivers luminance information with very high detail for monochrome defects, while NIR is used for defects in the NIR range, for a more accurate defect detection.

Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al.  (5,172,421 A; Applicant cited reference) in view of Langmans et al. (2012/0195490 A1; Applicant cited reference).

As to Claim 6, Nakamura teaches the method according to claim 1. Nakamura fails to teach comprising maintaining the wafer on a chuck during the acquiring of the at least one first image, during the acquiring of the second images, and between the acquiring of the at least one first image and the acquiring of the second images. 
Langmans teaches maintaining the wafer on a chuck during the acquiring of the at least one first image, during the acquiring of the second images (wafer placed on the chuck 1020 while the camera 1010 acquires wafer edge area images (first image) and of wafer non-edge areas (second image); paragraph [0194]), and between the acquiring of the at least one first image and the acquiring of the second images (X-Y stage 1020 can introduce linear movements of at least one of a camera 1010 and a wafer placed on the chuck 1020 while the camera 1010 acquires wafer edge area images during, at least, registration scan and of wafer non-edge areas; paragraph [0194]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention and/or at the time of the invention,  to modify the method of Nakamura to include maintaining the wafer on a chuck during the acquiring of the at least one first image, during the acquiring of the second images, and between the acquiring of the at least one first image and the acquiring of the second images, as taught by Langmans to secure the wafer on a chuck while the camera snaps images.
As to Claim 17, Nakamura teaches the non-transitory computer readable medium according to claim 12 that stores instructions. Nakamura fails to teach maintaining the wafer on a chuck during the acquiring of the at least one first image, during the acquiring of the second images, and between the acquiring of the at least one first image and the acquiring of the second images. 
Langmans teaches maintaining the wafer on a chuck during the acquiring of the at least one first image, during the acquiring of the second images (wafer placed on the chuck 1020 while the camera 1010 acquires wafer edge area images (first image) and of wafer non-edge areas (second image); paragraph [0194]), and between the acquiring of the at least one first image and the acquiring of the second images (X-Y stage 1020 can introduce linear movements of at least one of a camera 1010 and a wafer placed on the chuck 1020 while the camera 1010 acquires wafer edge area images during, at least, registration scan and of wafer non-edge areas; paragraph [0194]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention and/or at the time of the invention, to modify the method of Nakamura to include maintaining the wafer on a chuck during the acquiring of the at least one first image, during the acquiring of the second images, and between the acquiring of the at least one first image and the acquiring of the second images, as taught by Langmans to secure the wafer on a chuck while the camera snaps images.

Claims 9, 11, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al.  (5,172,421 A; Applicant cited reference) in view of Alexandre (6,697,516 B1; Applicant cited reference).

As to Claim 9, Nakamura teaches the method according to claim 1. Nakamura fails to teach wherein the determining is responsive to an accuracy of the first classification process. 
Alexandre teaches wherein the determining is responsive to an accuracy of the first classification process (qualifying the types of defects identified in terms of a first type of defects identified certainly and/or precisely and a second type of defects identified uncertainly and/or imprecisely, and in that the said second classification step is carried out only on the defects of type qualified as uncertain and/or imprecise; col. 2 lines 47-55). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention and/or at the time of the invention, to modify the method of Nakamura to include wherein the determining is responsive to an accuracy of the first classification process, as taught by Alexandre to refine the first classification if the first classification needs more accuracy.
As to Claim 11, Nakamura teaches the method according to claim 1. Nakamura fails to teach wherein the determining is responsive to difference between a reliability, related to a type of suspected defect, of the first classification process and a reliability, related to a type of suspected defect, of the second classification process. 
Alexandre teaches wherein the determining is responsive to difference between a reliability, related to a type of suspected defect, of the first classification process and a reliability, related to a type of suspected defect, of the second classification process (qualifying the types of defects identified in terms of a first type of defects identified certainly and/or precisely and a second type of defects identified uncertainly and/or imprecisely, and in that the said second classification step is carried out only on the defects of type qualified as uncertain and/or imprecise; number of parameters needed for accurate and reliable recognition, referred to below as P, may be very high and as much as 65; col. 2 lines 47-55, col. 10 lines 33-35). 

As to Claim 20, Nakamura teaches the non-transitory computer readable medium according to claim 12. Nakamura fails to teach wherein the determining is responsive to an accuracy of the first classification process. 
Alexandre teaches wherein the determining is responsive to an accuracy of the first classification process (qualifying the types of defects identified in terms of a first type of defects identified certainly and/or precisely and a second type of defects identified uncertainly and/or imprecisely, and in that the said second classification step is carried out only on the defects of type qualified as uncertain and/or imprecise; col. 2 lines 47-55). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention and/or at the time of the invention, to modify the method of Nakamura to include wherein the determining is responsive to an accuracy of the first classification process, as taught by Alexandre to refine the first classification if the first classification needs more accuracy.
As to Claim 22, Nakamura teaches the non-transitory computer readable medium according to claim 12. Nakamura fails to teach wherein the determining is responsive to 
Alexandre teaches wherein the determining is responsive to difference between a reliability, related to a type of suspected defect, of the first classification process and a reliability, related to a type of suspected defect, of the second classification process (qualifying the types of defects identified in terms of a first type of defects identified certainly and/or precisely and a second type of defects identified uncertainly and/or imprecisely, and in that the said second classification step is carried out only on the defects of type qualified as uncertain and/or imprecise; number of parameters needed for accurate and reliable recognition, referred to below as P, may be very high and as much as 65; col. 2 lines 47-55, col. 10 lines 33-35). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention and/or at the time of the invention, to modify the method of Nakamura to include wherein the determining is responsive to difference between a reliability, related to a type of suspected defect, of the first classification process and a reliability, related to a type of suspected defect, of the second classification process, as taught by Alexandre to refine the first classification if the first classification needs more accuracy.



Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art a method for automatic defect classification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886